Citation Nr: 0033406	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  94-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right hip 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative changes, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to February 
1952 and from December 1963 to February 1979.  This case was 
remanded by the Board of Veterans' Appeals (Board) in 
September 1998 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, for additional 
development.  This case was returned to the Board in October 
2000.


FINDINGS OF FACT

1.  All available evidence necessary to an equitable 
disposition of the issues on appeal has been obtained.

2.  A right hip disability was not present within one year of 
the veteran's discharge from service and was not caused or 
chronically worsened by service-connected disability.

3.  The veteran's lumbosacral strain causes no more than pain 
on motion, with no muscle spasm or more than slight 
limitation of motion.

4.  The veteran's is assigned a 30 percent evaluation for 
angina with hypertension; 10 percent evaluations for right 
knee disability, lumbosacral strain, and tinnitus; and 
noncompensable evaluations for right shoulder disability, 
right elbow disability, rib fracture, bilateral defective 
hearing, salpingitis of the right ear, residuals of 
mononucleosis, recti diastasis, benign prostatic hypertrophy, 
residuals of lipoma removal from the forehead and abdomen, 
and actinic keratosis; his combined rating is 50 percent.

5.  The veteran has completed college.

6.  The veteran has worked as a CEO of an apartment 
association and as the owner of an antique store; he last 
worked full-time in October 1992.

7.  The veteran's service-connected disabilities are not 
severe enough to effectively preclude all forms of 
substantially gainful employment consistent with his 
educational background and work experience.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active duty, and incurrence or aggravation of arthritis of 
the right hip during active duty may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  The veteran's right hip disability is not proximately due 
to or the result of service-connected disability.  38 C.F.R. 
§ 3.310(a) (2000).

3.  The schedular requirements for an evaluation in excess of 
10 percent for lumbosacral strain with degenerative changes 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5291, 5295 (2000).

4.  The requirements for a total rating based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) became effective.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  In addition, the RO has found the 
veteran's claims to be well grounded, obtained the medical 
records pertinent to the veteran's claims and ordered 
appropriate VA examinations.  There is no indication in the 
record of any medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate the 
claims.  In sum, there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to consider the claims in light of the 
VCAA.

In particular the Board notes that pursuant to the September 
1998 Board remand, the RO sent the veteran VA Form 21-4138, 
in which he was to indicate whether he was willing to appear 
for a scheduled VA examination; he was told that if he failed 
to report for a scheduled examination, a decision would be 
made based on the evidence on file.  A December 1998 Report 
of Contact reveals that the veteran was unwilling to appear 
for a VA examination and said that VA should make a decision 
based on the evidence on file.  The VA Form 21-4138 was not 
returned by the veteran.  Therefore, the Board has concluded 
that no useful purpose would be served by remanding the case 
for another VA examination.

I.  Service Connection 

The veteran is service connected for right knee disability.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a claim, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (2000).  

Neither the veteran's service medical records nor VA 
examination reports dated in August 1953 and April 1979 
contain any complaint, finding, or diagnosis of right hip 
disability.  On VA examination in April 1979, no functional 
impairment from the veteran's right knee disability was 
demonstrated. 

According to a March 1993 operative report from Jeffrey W. 
Martin, M.D., the veteran had a right total hip replacement 
due to osteoarthritis.  

On VA examination in September 1993, it was noted that the 
veteran had had a right total hip replacement in March 1993 
and that his main problem was incomplete flexion of the hip.  
It was noted that he walked with a limp on the right lower 
extremity.  With respect to his right knee, the veteran 
reported episodic pain which didn't bother him too much.  The 
physical examination of the veteran's right knee was negative 
except for slight crepitus on passive flexion and extension 
of the knee.  

Dr. Martin noted in a January 1994 statement that the veteran 
was service-connected for multiple injuries, including a 
right knee injury; that the veteran had had long term gait 
alteration; and that the long term gait alteration most 
likely contributed to the veteran's right hip disability.

The veteran testified at a personal hearing at the RO in 
August 1994 that his right hip disability is due to the 
change in gait caused by his service-connected right knee 
disability and that he first noticed persistent right hip 
problems in about 1991.

In March 1999, the veteran's claims folder was reviewed by a 
VA health care professional who noted that the medical 
evidence of record disclosed that there was no gait 
abnormality when the veteran's right knee was examined in 
1979 and that the claims folder did not otherwise document 
significant impairment from the veteran's right knee 
disability.  He therefore concluded that the veteran's right 
hip disability was not caused by the veteran's right knee 
disability.  

The Board notes that there is no indication in the record 
that the veteran's right hip disability was present in 
service or until many years thereafter.  In fact, the veteran 
testified at his RO hearing that he did not notice persistent 
problems with his right hip until 1991.  

The record does contain the statement of Dr. Martin noting 
that the veteran was service connected for multiple injuries, 
including a right knee injury, and indicating that long term 
gait impairment contributed to the veteran's right hip 
disability; however, Dr. Martin did not actually identify the 
cause of the veteran's long term gait impairment or indicate 
the basis for his statement that the veteran had had long 
term gait impairment.  The record in fact contains no 
corroborating evidence of gait impairment due to service-
connected disability.  To the contrary, no gait impairment 
was found when the veteran was examined by VA in 1979.  
Although gait impairment was observed when the veteran was 
examined by VA in 1993, the veteran's main problem at that 
time was the total right hip replacement.  The examination of 
his right knee was only positive for slight crepitus.  The 
right knee disability was not productive of gait impairment.  

Therefore, the Board agrees with the March 1999 VA health 
care provider and concludes that the preponderance of the 
evidence is against the veteran's claim.  

II.  Increased Rating 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's lumbosacral strain with degenerative 
changes.  The Board has found nothing in the historical 
record which would lead it to conclude that any of the 
historical evidence in this case is of sufficient 
significance to warrant a specific discussion herein.  

It was noted on VA examination in September 1993 that the 
veteran complained of low back pain when he walked or stood 
for about ten minutes.  Physical examination did not reveal 
any muscle spasm.  Forward flexion was 90 degrees, backward 
extension was 25 degrees, bilateral side bending was 35 
degrees, and bilateral rotation was 45 degrees.  There was 
full pin prick sensation in the lower extremities and deep 
tendon reflexes were equal.  X-rays of the lumbar spine 
revealed minor spondylolisthesis with loss of disc space at 
L5-S1 and osteoarthritis of the posterior intervertebral 
joints of the lower lumbar region.  The diagnosis was 
degenerative disc disease of the lumbosacral spine.

The veteran testified at his August 1994 RO hearing that his 
service-connected back disability is more than 10 percent 
disabling.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Pursuant to Diagnostic Code 5295, a 10 percent evaluation is 
assigned for lumbosacral strain with characteristic pain on 
motion; a 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.

Traumatic arthritis is rated as for degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to Diagnostic Code 5292, slight limitation of motion 
of the lumbar spine is evaluated as 10 percent disabling and 
moderate limitation of motion of the lumbar spine is 
evaluated as 20 percent disabling.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet.App. 202, 205-06 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent evaluation for 
his service-connected lumbosacral strain with degenerative 
changes under Diagnostic Code 5295.  The veteran has been 
denied service connection for disc disease, so Diagnostic 
Code 5293 for intervertebral disc syndrome is not for 
application.  The September 1993 VA examination did not 
disclose muscle spasm or any other findings supportive of an 
evaluation in excess of 10 percent under Diagnostic Code 
5295.  In fact, lumbosacral strain was not even diagnosed on 
the September 1993 VA examination.  

Motions of the lumbar spine in September 1993 were forward 
flexion to 90 degrees, backward extension to 25 degrees, 
lateral bending to 35 degrees, and rotation to 45 degrees.  
The September 1993 VA examination report does not document 
increased functional impairment due to pain, excess 
fatigability, weakness, incoordination or exacerbations.  In 
fact the September 1993 VA examination does not adequately 
address the disability factors discussed in DeLuca.  As 
discussed above, the veteran is not willing to report for 
another VA examination so a remand for the purpose of 
providing the veteran with another VA examination is not in 
order.  Based on the available evidence, the Board must 
conclude that the limitation of motion from the service-
connected disability does not more nearly approximate the 
moderate limitation of motion required for a 20 percent 
evaluation than the slight limitation of required for a 10 
percent evaluation.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The evidence of 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability or suggest that 
the manifestations of the disability are unusual or 
exceptional.  There is no other indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board concludes that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).

III.  Total Rating 

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran, 
by reason of service-connected disability or disabilities, is 
precluded from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent. 38 C.F.R. § 4.16(a).  

In addition to the lumbosacral strain with degenerative 
changes discussed above, the veteran's service-connected 
disabilities and respective evaluations are angina with 
hypertension, 30 percent; right knee disability, 10 percent; 
tinnitus, 10 percent; and right shoulder disability, right 
elbow disability, rib fracture, bilateral defective hearing, 
salpingitis of the right ear, residuals of mononucleosis, 
recti diastasis, benign prostatic hypertrophy, residuals of 
lipoma removal from the forehead and abdomen, and actinic 
keratosis, each of which is assigned a noncompensable 
evaluation.   The combined rating for the service-connected 
disabilities is 50 percent.  Therefore, the veteran does not 
meet the percentage requirements for a total rating based on 
unemployability.

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disability or disabilities 
are sufficient to produce unemployability; such cases should 
be referred to the Director, Compensation and Pension 
Service, for extra- schedular consideration.  38 C.F.R. 
§ 4.16(b).

According to the evidence on file, the veteran has worked as 
a CEO of an apartment association and as the owner of an 
antique store.  He last worked full-time in October 1992.

On VA heart examination in September 1993, the veteran 
complained of occasional chest pain on exertion; blood 
pressure readings were 180/104 sitting, 170/104 standing, and 
160/98 lying down.  There was a regular sinus rhythm with no 
murmur.  An electrocardiogram showed a normal sinus rhythm 
with abnormal left axis deviation.  The diagnoses were 
angina, history of coronary artery disease, Class II; no 
exacerbation of symptoms, seems to be stable; and 
hypertension.

On VA orthopedic examination in September 1993, the veteran's 
primary problem involved his hips.  He noted episodic pain in 
the right knee; he said that it did not bother him that much.  
There was no instability, effusion, or tenderness.  There was 
slight crepitus on passive flexion and extension of the knee.  
Flexion of the knees was 90 degrees.  There was full motion 
of the right elbow.  Forward elevation of the right shoulder 
was 170 degrees, with abduction of 165 degrees, external 
rotation of 90 degrees, and internal rotation of 30 degrees.  
Acromioclavicular tendinitis of the right shoulder and 
degenerative joint disease of the right elbow and knees were 
diagnosed.

The findings with respect to the veteran's low back 
disability are discussed above.

The veteran's most significant service-connected disability 
is his angina with hypertension, and it was noted to be 
stable on VA examination in September 1993.  The veteran 
indicated in September 1993 that his right knee did not 
bother him that much, and flexion of the right knee was 90 
degrees.  There was full motion of the right elbow in 
September 1993; flexion of the right shoulder was 170 degrees 
and abduction was 165 degrees.  As noted previously, flexion 
of the lumbosacral spine was 90 degrees, with backward 
extension of 25 degrees, bilateral side bending of 35 
degrees, and bilateral rotation of 45 degrees.  

The veteran's most significant orthopedic problem is the 
total right hip replacement, for which service connection has 
been denied.  The service-connected orthopedic disorders are 
not productive of significant functional impairment.  None of 
the service-connected disabilities for which noncompensable 
evaluations are in effect is of such a nature or extent as to 
significantly impact the veteran's ability to obtain or 
retain employment.  

In sum, the veteran does not meet the minimum percentage 
requirements for a total rating based on unemployability and 
the evidence demonstrates that the service-connected 
disabilities are not sufficient by themselves to render the 
veteran unemployable so referral of the claim for extra-
schedular consideration is not warranted.  


ORDER

Service connection for right hip disability is denied.

An increased evaluation for lumbosacral strain with 
degenerative changes is denied.




A total disability rating based on unemployability due to 
service-connected disabilities is denied.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

